DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
3.	The 103 and double patenting rejections have been withdrawn in view of the amendments that require to determine a likelihood of the patient being responsive to cetuximab based on the levels of expression of a set of biomarkers comprising EGFR, SDC2, P2RY2 and MAP6D1.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Yi Zhang (650-739-5529) on 08/10/2022. 

The application has been amended as follows:
In the specification, "P2EY2" (typological error of the gene symbol) has been replaced with "P2RY2" symbol that refers to P2Y purinoceptor 2 gene.
The replacement with P2RY2 has been made for 6 instances in the specification. They are at para 0008, para 0014, para 0015, para 0016, para 0017, para 0049 and para 0050.
5.	Claims 1, 2, and 4-6 are allowed.
REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
The claims are directed to treating patients with gastric cancer who are likely to respond to cetuximab treatment by determining the likely response of patients with gastric cancer to cetuximab by analyzing RNA expression of four particular genes (namely EGFR, SDC2, P2RY2 and MAP6D1). The claim is enabled because the specification discloses a significant correlation between likelihood of the patient with gastric cancer to respond to cetuximab treatment when correlated in 3 of the 4 particular genes (see Table 2). In addition, the specification discloses analyzing 14 state of the art machine learning techniques with the four recited biomarkers, and results provide a predictable outcome of the response of cetuximab in the majority of tested models (e.g. 8-9 models out of 11 models in Table 3). Even more, the prior art teaches determining EGFR, and SDC2 expression to predict likelihood of response to cetuximab in treating gastric cancer or other cancers (see the teachings of Zhang and Giannikopoulos in prior rejection).
The closest prior art was citied in prior office action mailed on 12/20/2021. The cited prior art are Zhang et al. SCIENTIFIC REPORTS; 2013; 3: 2992: p. 1-6 and Giannikopoulos et al. Pub No.: US 20160017431, filed on 27 March 2015. The cited prior art teaches determining EGFR or SDC2 expression in response to cetuximab in gastric cancer patients.  
 	In addition, Martinex-Ramirez et al. teaches observing expression of transcript of P2RY2 corresponds to EGFR in carcinoma cell migration (see abstract, Journal of Cellular Biochemistry; 2016 117:1016–1026). Lee and Draganov teach that cancer cell (e.g. gastric cancer cell) includes an increased level of P2Y purinergic receptors (para 0139, US 2017/0119807, priority date of 28 October 2015). Artemov et al. teaches a method of predicting the outcome of clinical trial via a direct gene-based classifier using machine learning techniques including the treatment of gastric cancer, EGFR as a marker for cancers, Erbitux (cetuximab) trial in treating cancers  (see abstract,  p 13, p 16, Fig 1-2, bioRxiv preprint doi: https://doi.org/10.1101/095653, 2016 December: page 1-21). 
However, prior art does not teach predicting a likelihood of a gastric cancer patient being responsive to cetuximab using the measured levels of RNA expression of P2RY2 and MAP6D1 genes from a set of four recited genes (i.e. EGFR, SDC2, P2RY2 and MAP6D1), as required by the claims.
	The amendments overcome double patenting rejection in prior office action, as described above. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 11, 2022